COURT OF APPEALS
                         EIGHTH DISTRICT OF TEXAS
                              EL PASO, TEXAS
                                     §
  MICHAEL ANDREW KIND,                           No. 08-19-00241-CR
                                     §
                 Appellant,                         Appeal from the
                                     §
  v.                                              171st District Court
                                     §
  THE STATE OF TEXAS,                          of El Paso County, Texas
                                     §
                  State.                           (TC# 20170D04944)
                                     §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until April 21, 2020. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. William R. Cox, Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before April 21, 2020.

       IT IS SO ORDERED this 23rd day of March, 2020.

                                            PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.